389 So.2d 8 (1980)
Josephine R. PARRISH, Appellant,
v.
Clyde C. PARRISH, Appellee.
No. 79-2071.
District Court of Appeal of Florida, Third District.
October 21, 1980.
Nachwalter, Christie & Falk, Jay M. Levy, Miami, for appellant.
Jack P. Attias, Key Biscayne, for appellee.
Before HUBBART, C.J., and NESBITT and DANIEL S. PEARSON, JJ.
PER CURIAM.
The appellant's motion to adopt the order of the trial court recommending a new trial in this cause upon its finding that an essential part of the appellate record cannot be reconstructed on this appeal is granted, the judgment under review is reversed, and the cause is remanded to the trial court with directions to order a new trial in this cause. Van Scoyoc v. York, 173 So.2d 483 (Fla. 2d DCA), cert. denied, 179 So.2d 214 (Fla. 1965).
Reversed and remanded.